In a letter dated September 19, 2001, to the Clerk of the Appellate Courts, respondent, Michael J. Friesen, of Garden City, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice in Kansas, pursuant to Supreme Court Rule 217 (2000 Kan. Ct. R. Annot. 262).
On October 29,1999, the respondent was publicly censured by this court. In re Friesen, 268 Kan. 57, 991 P.2d 400 (1999). On July 13, 2001, the Kansas Supreme Court temporarily suspended the respondent from the practice of law in the state of Kansas. At the time the respondent surrendered his license, two formal complaints had been filed by the Disciplinary Administrator’s office. In those complaints there were allegations of misappropriation of client funds and lack of candor during the investigation of the disciplinary complaints.
This court, having examined the file of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Michael J. Friesen be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Michael J. Friesen from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2000 Kan. Ct. R. Annot. 266).
Dated this 15th day of October, 2001.